DETAILED ACTION
This final rejection is responsive to the amendment filed 06 October 2021.  Claims 1-8, 10-17, 20, and 22-24 are pending.  Claims 1, 8, and 14 are independent claims.  Claims 1, 3, 6-8, and 14 are amended.  Claim 19 is cancelled.  Claim 24 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
Applicant argues (pgs. 10-11) that the cited references do not teach first and second average percentage.
However, as provided below, the claims do not support a first and second average percentage.  Moreover, it is not clear what calculation this number represents.  As provided below, Examiner interprets the foregoing as determining the average number of queries per the number of regions displayed (e.g. the number of states).  Same analysis applies to the “second average percentage”.
Applicant further argues (pg. 11) that Mehta does not explicitly teach: “determining a number of raw search queries for a plurality of geographic regions for respective ones of the plurality of categories based on results of the classifying and the geolocations”.
However, Mehta explicitly teaches filters can be used to create query listings specific to a geographical area.
Applicant further argues (pgs. 12-13) that Giuffrida does not teach the newly amended claim language; in particular, “a first average percentage” and “a second average percentage”.
However, as provided above, the terms are not supported by the specification and are indefinite.  
Applicant further argues (pgs. 14-15) that the cited references do not teach the newly amended claims.
Examiner agrees.  Accordingly, a new reference, Jain (US 2015/0169582 A1), has been added to the rejection of claim 8.  Moreover, the reference Giuffrida has been added to the rejection of claim 14.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 defines “a first average percentage”.  However, the term is not supported by the instant specification.  Specifically, the instant specification divides queries into different categories, as provided in Fig. 4A and ¶[0077].  Each category is displayed as a percentage, i.e. the number of queries in that specific categories in relation to the total number of queries.  Moreover, when a user selects a single category, the map will show different shading for that specific category.  The shading is established by first calculating the average queries per state, i.e. the number of queries in that category divided by 50 states; and further, shading each state 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “a first average percentage”.  However, it is not clear how this number is calculated, i.e. what is it the percentage of?  The instant specification divides queries into different categories, as provided in Fig. 4A and ¶[0077].  Each category is displayed as a percentage, i.e. the number of queries in that specific categories in relation to the total number of queries.  Moreover, when a user selects a single category, the map will show different shading for that specific category.  The shading is established by first calculating the average queries per state, i.e. the number of queries in that category divided by 50 states; and further, shading each state based on whether the number of queries in that state for that specific category is higher or lower than the average queries per state.  In other words, the instant invention only determines a percentage for each category in relation to the total number of queries; and further, only determines averages for the shading displayed in Fig. 4A.  Accordingly, for prior art purposes, Examiner interprets the foregoing as determining the average number of queries per the number 
Dependent claims inherit the deficiencies of the independent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 8,145,623 B1) hereinafter known as Mehta in view of Schwarz (US 9,798,820 B1) hereinafter known as Schwarz in view of in view of Giuffrida (US 2019/0073379 A1) hereinafter known as Giuffrida in view of O’Clair (US 2006/0271280 A1) hereinafter known as O’Clair.

Regarding independent claim 1, Mehta teaches:
one or more processing units; and  (Mehta: Fig. 8 and col. 19, lines 65-67; Mehta teaches a computing device including a processor.)
memory storing computer-executable instructions that, when executed by the one or more processing units, cause the system to perform acts comprising: receiving a plurality of raw search queries including query contents and geolocations;  (Mehta: Fig. 8 and col. 19, lines 65-67 to col. 20, lines 1-18; Mehta teaches a memory with the processor.  Col. 5, lines 65-67 to col. 6, liens 1-10 further teach a query log 116 which stores data related to search queries submitted to the search system wherein the data is specific to geographical regions, as further detailed in col. 3, lines 38-50.)
…
classifying the plurality of raw search queries into one of a plurality of categories based on the query contents … ;  (Mehta: col. 5, lines 28-32; Mehta teaches a categorization engine 150 that associates each query in a cluster with one or more topical categories.)
determining a number of raw search queries for a plurality of geographic regions for respective ones of the plurality of categories based on results of the classifying and the geolocations;  (Mehta: col. 10, lines 67-68 to col. 11, lines 1-7; Mehta teaches presenting a number of representative queries to the user under each category.  Further, col. 11, lines 8-12 teach that filters are used to create query listings specific to a geographical area or a wider geographical area.)
...
...
…
…

Mehta does not explicitly teach:
generating word embeddings for the plurality of raw search queries; 
classifying the plurality of raw search queries into one of a plurality of categories based on the query contents and the word embeddings;
Make sure you say why Thakur or Schwarz teaches classifying based on query contents AND the word embeddings.

However, Schwarz teaches:
generating word embeddings for the plurality of raw search queries;  (Schwarz: col. 15, lines 18-60; Schwarz teaches that identifying the plurality of categories may comprise producing word embeddings.)
classifying the plurality of raw search queries into one of a plurality of categories based on the query contents and the word embeddings;  (Schwarz: col. 15, lines 18-60; Schwarz teaches that identifying the plurality of categories may comprise producing word embeddings.  Figs. 8 and 9 and col. 1, lines 37-67 and col. 7, lines 56-67 further teach, as part of the classification process, converting search queries into search vectors.)

Mehta and Schwarz are in the same field of endeavor as the present invention, as the references are directed to classifying and categorizing multiple search queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta with further using word embeddings to classify the plurality of search queries into categories as taught in Schwarz.  Mehta already teaches categorizing queries.  However, Mehta does not explicitly teach using word embeddings to classify the plurality of search queries into categories.  Schwarz provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta to include teachings of Schwarz because using word embedding would allow determining similarity of query terms for more accurate classification, as suggested by Schwarz.
Mehta in view of Schwarz does not explicitly teach:
receiving a selection of a single category of the plurality of categories;
determining a first average percentage of search queries in the single category for displayed geographic regions;
generating a user interface (UI) containing the displayed geographic regions, wherein for individual ones of the plurality of geographic regions, a percentage of searches in the single category relative to the first average percentage of searches in the single category is indicated by a visual characteristic assigned to the individual ones of the displayed geographic regions;  
modifying the UI by changing a ... level of the UI to show different geographic regions in the UI;
determining a second average percentage of search queries in the single category for the different geographic regions; and
modifying the UI containing the different geographic regions, wherein for individual ones of the plurality of the different geographic regions, a percentage of searches in the single category relative to the second average percentage of searches in the single category for the different geographic regions is indicated by a visual characteristic assigned to the individual ones of the displayed geographic regions.

However, Giuffrida teaches:
receiving a selection of a single category of the plurality of categories;  (Giuffrida: Fig. 4 and ¶[0044]; Giuffrida teaches selecting various query field in windows 404 and 416.)
determining a first average percentage of search queries in the single category for displayed geographic regions;  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida teaches presenting a choropleth map (412) which visualizes geocoded data selected in the query fields and the shading is in proportion to the measurement of the geographical data being displayed on the map, which includes mean and median values.)
generating a user interface (UI) containing the displayed geographic regions, wherein for individual ones of the plurality of geographic regions, a percentage of searches in the single category relative to the first average percentage of searches in the single category is indicated by a visual characteristic assigned to the individual ones of the displayed geographic regions;  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida teaches presenting a choropleth map (412) which visualizes geocoded data selected in the query fields and the shading is in proportion to the measurement of the geographical data being displayed on the map, which includes mean and median values.)
modifying the UI by changing a ... level of the UI to show different geographic regions in the UI;  (Giuffrida: Fig. 4 (410) and ¶[0044] and ¶[0031]; Giuffrida teaches the user being able to select different geographic regions.)
determining a second average percentage of search queries in the single category for the different geographic regions; and  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida teaches presenting a choropleth map (412) which visualizes geocoded data selected in the query fields and the shading is in proportion to the measurement of the geographical data being displayed on the map, which includes mean and median values.)
modifying the UI containing the different geographic regions, wherein for individual ones of the plurality of the different geographic regions, a percentage of searches in the single category relative to the second average percentage of searches in the single category for the different geographic regions is indicated by a visual characteristic assigned to the individual ones of the displayed geographic regions.  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida teaches presenting a choropleth map (412) which visualizes geocoded data selected in the query fields and the shading is in proportion to the measurement of the geographical data being displayed on the map, which includes mean and median values.  Accordingly, Giuffrida teaches displaying the choropleth map for multiple different regions which will have their own averages.)

Giuffrida is analogous prior at to the present invention since Giuffrida is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with presenting the interface generating a choropleth map and applying geographic filters as taught in Giuffrida.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz does not explicitly teach presenting the interface generating a choropleth map and applying geographic filters.  Giuffrida provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Schwarz to include teachings of Giuffrida because such a combination Giuffrida: ¶[0044].


Mehta in view of Schwarz in view of Giuffrida does not explicitly teach the “zoom” operation.

However, O’Clair does teach the “zoom” operation.  (O’Clair: Figs. 6-7 and ¶[0040]; O’Clair teaches zooming into a map and changing the unit of the geographic regions.) 

O’Clair is in the same field of endeavor as the present invention, as it is directed to displaying a map related to search queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of presenting search queries on a map as taught in Mehta in view of Schwarz in view of Giuffrida allowing a user to zoom to change the geographic unit as taught in O’Clair.  Mehta in view of Schwarz in view of Giuffrida already teaches categorizing queries and displaying them on the map.  However, Mehta in view of Schwarz in view of Giuffrida does not explicitly teach allowing a user to zoom to change the geographic unit.  O’Clair provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta, Schwarz, and Giuffrida to include teachings of O’Clair because it would allow the user to view the data with more granularity. 



Regarding claim 6, Mehta in view of Schwarz in view of Sidorska in view of Giuffrida in view of O’Clair teaches the system of claim 1 (as cited above).

Giufridda further teaches:
wherein the UI comprises a map including at least a subset of the plurality of geographic regions.  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida teaches presenting a choropleth map (412) which visualizes geocoded data selected in the query fields and the shading is in proportion to the measurement of the geographical data being displayed on the map, which includes mean and median values.)





Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Schwarz in view of Giuffrida in view of O’Clair in view of Cheng (US 10,409,866 B1) hereinafter known as Cheng.

Regarding claim 2, Mehta in view of Schwarz in view of Giuffrida in view of O’Clair teaches the system of claim 1 (as cited above).

Mehta in view of Schwarz in view of Giuffrida in view of O’Clair does not explicitly teach the limitations of claim 2.

However, Cheng teaches:
wherein the raw search queries comprise job search queries and the plurality of categories comprise job categories.  (Cheng: Figs. 2-3 and col. 5, lines 35-51; Cheng teaches job queries entered by users which are then converted to a normalized occupation.)

Cheng is analogous prior at to the present invention since Cheng is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the Cheng: col. 2, lines 10-23.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Schwarz in view of Giuffrida in view of O’Clair in view of Lindsay (US 2010/0169327 A1) hereinafter known as Lindsay.

Regarding claim 3, Mehta in view of Schwarz in view of Giuffrida in view of O’Clair teaches the system of claim 1 (as cited above).

Giuffrida further teaches:
further comprising modifying the UI by applying a filter which removes data values for the geographic regions represented in the UI based on a criterion of the filter, ...  (Giuffrida: Fig. 4 (410) and ¶[0044] and ¶[0031]; Giuffrida teaches the user being able to select different geographic regions.)


However, Lindsay teaches:
further comprising modifying the UI by applying a filter which removes data values for the geographic regions represented in the UI based on a criterion of the filter, wherein the criterion of the filter comprises a socio-economic dimension of the geographic regions represented in the UI.  (Lindsay: Figs. 7-9 and ¶[0052] and ¶[0058]; Lindsay teaches an interface visualization that displays top terms for the topic “politics”.  The interface associates frequency of term usage with size of the icons.  The user is able to further check specific checkboxes to redraw the graphical display on the selected terms.)

Lindsay is analogous prior at to the present invention since Lindsay is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with filtering based on socio-economic dimensions as taught in Lindsay.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz does not explicitly teach filtering based on socio-economic dimensions.  Lindsay provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Schwarz to include teachings of Lindsay because such a combination would allow the user to control the displaying of the information in an easy to understand fashion, as suggested by Lindsay: ¶[0031].



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Schwarz in view of Giuffrida in view of O’Clair in view of Sidorska (US 2015/0169596 A1) hereinafter known as Sidorska.

claim 4, Mehta in view of Schwarz in view of Giuffrida in view of O’Clair teaches the system of claim 1 (as cited above).

Mehta in view of Schwarz in view of Giuffrida in view of O’Clair does not explicitly teach the limitations of claim 4.

Sidorska further teaches:
wherein the raw search queries comprise Internet searches and the geolocations are determined by reverse Internet protocol (IP) lookup.  (Sidorska: ¶[0022]; Sidorska teaches using the IP address of the query to determine geolocation.)

Sidorska is analogous prior at to the present invention since Sidorska is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with presenting the interface by generating a metric and filtering data that is presented on the interface as taught in Sidorska.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz does not explicitly teach presenting the interface by generating a metric and filtering data that is presented on the interface.  Sidorska provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Schwarz to include teachings of Sidorska because such a combination would allow viewing of data per particular region, as suggested by Sidorska: Figs. 2A-2B and ¶[0024].




Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Schwarz in view of Giuffrida in view of O’Clair in view of Wang (US 2008/0256444 A1) hereinafter known as Wang.

Regarding claim 5, Mehta in view of Schwarz in view of Giuffrida in view of O’Clair teaches the system of claim 1 (as cited above).

Mehta in view of Schwarz in view of Giuffrida in view of O’Clair does not explicitly teach the limitations of claim 5.

However, Wang teaches:
wherein the raw search queries further include timestamps and the UI displays a change over time of the frequency of raw search queries per respective ones of the plurality of categories.  (Wang: Fig. 4 and ¶[0037]; Wang teaches a window that displays traffic trends of relative number of users submitting a particular query in a given location with respect to time.  Since the queries are graphed according to time, they have timestamps.)

Wang is analogous prior at to the present invention since Wang is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with displaying a change over time of the frequency of raw search queries as taught in Wang.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz does not explicitly teach displaying a change over time of the frequency of raw search queries.  Wang provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta, Schwarz, Wang: ¶[0013].





Regarding claim 7, Mehta in view of Schwarz in view of Giuffrida in view of O’Clair teaches the system of claim 1 (as cited above).

Mehta in view of Schwarz in view of Giuffrida in view of O’Clair does not explicitly teach the limitations of claim 7.

However, Wang teaches:
wherein receiving the plurality of raw search queries occurs in substantially real-time as the raw search queries are generated and the UI indicating the metric of the raw search queries is updated substantially in real-time.  (Wang: Fig. 4 and ¶[0013] and ¶[0037]; Wang teaches receiving search queries in real-time; and Wang further teaches a window that displays traffic trends of relative number of users submitting a particular query in a given location with respect to time.  Since the queries are graphed according to time, they have timestamps.)

Wang is analogous prior at to the present invention since Wang is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with updating the search queries in real time and reflecting the changes in the UI as Wang: ¶[0013].




Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Jain (US 2015/0169582 A1) hereinafter known as Jain in view of Thakur (US 9,767,182 B1) hereinafter known as Thakur.

Regarding independent claim 8, Mehta teaches:
identifying the raw search query as belonging to a topic of analysis based on a keyword present in query contents of the raw search query, wherein the keyword identifies the topic of analysis;  (Mehta: col. 5, lines 4-20; Mehta teaches a clustering engine which groups search queries into clusters.  The clustering engine uses a metric for clustering which can be based on search terms of the search queries.)
…
...
…

However, Thakur teaches:
removing stop words ... from the query contents of the raw search query;  (Thakur: col. 15, lines 64-67 to col. 16, lines 1-24; Thakur teaches deleting terms and stopwords from the search queries.  Moreover, col. 15, lines 39-63 further teach that the search results of each of the plurality of search queries comprise at least one of: one or more titles of one or more resources and/or one or more identifiers to one or more resources.  Such resources can be Wikipedia articles or from a repository such as CommonCrawl.org.  In other words, the keywords in the query produce the search results which identify the resources.  Even though Thakur then removes the keyword “Wikipedia” as a general term from the query before classifying, the term may be interpreted as a keyword originally used to identify the query as belonging to a general class since it is part of the query that identifies resources.)
representing the raw search query as a multidimensional feature vector after removal of the stop words and the keyword; and  (Thakur: col. 17, lines 4-24; Thakur teaches converting the search queries into a plurality of training sets that comprise vectors.)
classifying the multidimensional feature vector into one of a plurality of categories using a machine learning classifier.  (Thakur: col. 17, lines 4-24; Thakur teaches converting the search queries into a plurality of training sets that comprise vectors and using this search query classification to process new queries into categories using machine learning.)

Mehta and Thakur are in the same field of endeavor as the present invention, as the references are directed to classifying and categorizing multiple search queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta with further representing the queries as multidimensional vectors and classifying the vectors into categories using a machine learning classifier as taught in Thakur.  Mehta already teaches categorizing queries.  However, Mehta does not explicitly teach representing the queries as multidimensional vectors and classifying the vectors into categories using a machine learning classifier.  Thakur provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta to include teachings of Thakur because using machine learning classification would allow more efficient categorization of the search queries.

However, Jain further teaches removing keywords from the query.  (Jain: Fig. 2A and ¶[0027] and ¶[0035]; Jain teaches a stop word filter.  Further, Jain also teaches removing certain words which are common in the knowledge base or words that are provided to the system by a developer or organization.  Accordingly, Jain not only removes the stop words, but it also removes keywords from the query to help with indexing the right data in the knowledge base.)

Jain is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. modifying a user’s query.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for receiving search queries, removing stop words, categorizing the queries, and presenting the resulting number of queries to the user and further representing the queries as multidimensional vectors and classifying the vectors into categories using a machine learning classifier as taught in Mehta in view of Thakur with further removing the keyword as taught in Jain.  Mehta already teaches categorizing queries while Thakur already teaches removing the stop words from the query.  However, Mehta in view of Thakur does not explicitly teach further removing keywords from the query.  Jain provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Thakur to include teachings of Jain because it would allow to build a more accurate query for indexing.


Regarding claim 10, Mehta in view of Thakur in view of Jain further teaches the method of claim 8 (as cited above).


wherein the raw search query is a query directed to an Internet search engine and the multidimensional feature vector is generated by a neural network trained on other Internet search queries.  (Thakur: col. 8, lines 60-67 to col. 9, lines 1-16; Thakur teaches using the Word2Vec models which may be implemented by neural networks.  Col. 19, lines 57-60 and col. 2, lines 18-24 teach the query directed to search engines.)




Regarding claim 13, Mehta in view of Thakur in view of Jain further teaches the method of claim 8 (as cited above).

Thakur further teaches:
wherein the raw search query comprises a geolocation and further comprising: assigning the raw search query to a geographic region based on the geolocation; and counting a total number of search queries, including the raw search query, in the geographic region that are classified in a same one of the plurality of categories.  (Mehta: Fig. 8 and col. 19, lines 65-67 to col. 20, lines 1-18; Mehta teaches a memory with the processor.  Col. 5, lines 65-67 to col. 6, liens 1-10 further teach a query log 116 which stores data related to search queries submitted to the search system wherein the data is specific to geographical regions, as further detailed in col. 3, lines 38-50.  Col. 10, lines 67-68 to col. 11, lines 1-7 further teach presenting a number of representative queries to the user under each category.  Further, col. 11, lines 8-12 teach that filters are used to create query listings specific to a geographical area or a wider geographical area.)




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Thakur in view of Jain in view of Thiesson (US 2007/0255552 A1) hereinafter known as Thiesson.

Regarding claim 11, Mehta in view of Thakur in view of Jain further teaches the method of claim 8 (as cited above).

Mehta in view of Thakur does not explicitly teach the limitations of claim 11.

However, Thiesson teaches:
wherein the machine learning classifier is a support vector machine trained on labeled data.  (Thiesson: ¶[0035]-¶[0037]; Thiesson teaches using the support vector machine as a classifier.)

Thiesson is analogous prior at to the present invention since Thiesson is reasonably pertinent to the problem faced by the inventor, i.e. using machine learning classifiers to classify data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries using a machine learning classifier, and presenting the resulting number of queries to the user as taught in Mehta in view of Thakur with using the support vector machine as a classifier as taught in Thiesson.  Mehta in view of Thakur already teaches categorizing queries using machine learning classfiers.  However, Mehta in view of Thakur does not explicitly teach using the support vector machine.  Thiesson provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Thakur to include teachings of Thiesson because such a combination would allow the use of different and efficient classifiers to classify data.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Thakur in view of Jain in view of Lawton (US 2002/0080187 A1) hereinafter known as Lawton.

Regarding claim 12, Mehta in view of Thakur in view of Jain further teaches the method of claim 8 (as cited above).

Mehta in view of Thakur in view of Jain does not explicitly teach the limitations of claim 12.

However, Lawton teaches:
wherein the plurality of categories includes architecture/engineering, art, business, construction, education, finance, food, healthcare, leisure/hospitality, manufacturing, retail, science, technology, and transportation.  (Lawton: Fig. 4b; Lawton further teaches Engineering & Architecture, Media & Arts, Management, Construction, Education, Food, Health, Food & Lodging, Manufacturing, Sales, Science, Computer/IT, and Transportation, respectively.)

Lawton is analogous prior at to the present invention since Lawton is reasonably pertinent to the problem faced by the inventor, i.e. processing search queries and determining appropriate categories for the queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries using a machine learning classifier, and presenting the resulting number of queries to the user as taught in Mehta in view of Thakur with the categories including architecture/engineering, art, business, construction, education, finance, food, healthcare, leisure/hospitality, manufacturing, retail, science, technology, and transportation as taught in Thiesson.  Mehta in view of Thakur already teaches categorizing queries using machine .








Claims 14, 15, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Giuffrida.

Regarding independent claim 14, Mehta teaches:
receiving categorized search data comprising categories based on query contents and geolocations for a plurality of searches;  (Mehta: Fig. 8 and col. 19, lines 65-67 to col. 20, lines 1-18; Mehta teaches a memory with the processor.  Col. 5, lines 65-67 to col. 6, liens 1-10 further teach a query log 116 which stores data related to search queries submitted to the search system wherein the data is specific to geographical regions, as further detailed in col. 3, lines 38-50.)
 grouping the categorized search data into a plurality of geographic regions based on the geolocations;  (Mehta: col. 5, lines 65-67 to col. 6, liens 1-10; Mehta further teaches a query log 116 which stores data related to search queries submitted to the search system wherein the data is specific to geographical regions, as further detailed in col. 3, lines 38-50.)
... 
...
...

Mehta does not explicitly teach:
receiving a selection of a single category of the categories;
assigning visual characteristics to the geographic regions, the visual characteristics representing a percentage of searches in the single category relative to the percentage of searches in the single category in other geographic regions;
generating a user interface (UI) including representations of the geographic regions with the visual characteristics; 
receiving a selection of a criterion of a filter that has a range of values; and
modifying the UI by applying a first modified visual characteristic to a first subset of the geographic regions having a value of the criterion within an upper range of values and applying a second modified visual characteristic to a second subset of the geographic regions having a value of the criterion within a lower range of values.

However, Giuffrida teaches:
receiving a selection of a single category of the categories;  (Giuffrida: Fig. 4 and ¶[0044]; Giuffrida teaches selecting various query field in windows 404 and 416.)
assigning visual characteristics to the geographic regions, the visual characteristics representing a percentage of searches in the single category relative to the percentage of searches in the single category in other geographic regions;  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida teaches presenting a choropleth map (412) which visualizes geocoded data selected in the query fields and the shading is in proportion to the measurement of the geographical data being displayed on the map, which includes mean and median values.)
generating a user interface (UI) including representations of the geographic regions with the visual characteristics;  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida teaches presenting a choropleth map (412) which visualizes geocoded data selected in the query fields and the shading is in proportion to the measurement of the geographical data being displayed on the map, which includes mean and median values.)
receiving a selection of a criterion of a filter that has a range of values; and  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida teaches presenting a choropleth map (412) which visualizes geocoded data selected in the query fields and the shading is in proportion to the measurement of the geographical data being displayed on the map.  The user can select various data to be displayed on the map.)
modifying the UI by applying a first modified visual characteristic to a first subset of the geographic regions having a value of the criterion within an upper range of values and applying a second modified visual characteristic to a second subset of the geographic regions having a value of the criterion within a lower range of values.  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida further teaches presenting the data using shading which is in proportion to the measurement of the geographical data being displayed on the map.  Accordingly, the regions are presented in one color with higher values and another color with lower values.)

Giuffrida is analogous prior at to the present invention since Giuffrida is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with presenting the interface generating a choropleth map and applying geographic filters as taught in Giuffrida.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz does not explicitly teach presenting the interface generating a choropleth map and applying geographic filters.  Giuffrida provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Schwarz to include teachings of Giuffrida because such a combination Giuffrida: ¶[0044].





Regarding claim 15, Mehta in view of Giuffrida teaches the computer-readable storage medium of claim 14 (as cited above).

Giuffrida further teaches:
wherein the UI includes a map portion and the geographic regions shown in the map portion comprise one of a country, a state, a province, a county, a metropolitan region, or a city.  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida further teaches displaying geographic regions on the map.)




Regarding claim 20, Mehta in view of Giuffrida teaches the computer-readable storage medium of claim 14 (as cited above).

Giuffrida further teaches:
wherein the UI includes a map portion and a text portion and the computer-readable instructions cause the one or more processing units to perform further acts comprising: receiving an indication of one or more words in the text portion; and changing the map portion of the UI by changing the selection of the single category, a criterion of a filter applied to the map portion of the UI, or the geographic regions included within the map portion of the UI.  (Giuffrida: Fig. 4 and ¶[0044] and ¶[0031]; Giuffrida further teaches allowing the user to type in the topics to be displayed.)



Regarding claim 24, Mehta in view of Giuffrida teaches the computer-readable storage medium of claim 14 (as cited above).

Giuffrida further teaches:
further comprising modifying the UI by removing visual characteristics from the geographic regions that are not included in the first subset of the geographic regions ore the second subset of the geographic regions.  (Giuffrida: Fig. 4 (410) and ¶[0044] and ¶[0031]; Giuffrida teaches the user being able to select different geographic regions.)




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Giuffrida in view of O’Clair (US 2006/0271280 A1) hereinafter known as O’Clair.

Regarding claim 16 Mehta in view of Giuffrida further teaches the computer-readable storage medium of claim 14.

Mehta in view of Giuffrida does not explicitly teach the limitations of claim 16.

However, O’Clair teaches:
wherein the UI includes a map portion and a unit of the geographic regions changes with a zoom level applied to the map portion.  (O’Clair: Figs. 6-7 and ¶[0040]; O’Clair teaches zooming into a map and changing the unit of the geographic regions.) 

O’Clair is in the same field of endeavor as the present invention, as it is directed to displaying a map related to search queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of presenting search queries on a map as taught in Wang allowing a user to zoom to change the geographic unit as taught in O’Clair.  Wang already teaches mapping queries.  However, Wang does not explicitly teach allowing a user to zoom to change the geographic unit.  O’Clair provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to include teachings of O’Clair because it would allow the user to view the data with more granularity. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Giuffrida in view of Thakur.

Regarding claim 17, Mehta in view of Giuffrida further teaches the computer-readable storage medium of claim 14.

Mehta in view of Giuffrida does not explicitly teach the limitations of claim 17.

However, Thakur teaches:
wherein the categorized search data is categorized using a machine learning classifier that analyzes word embeddings generated from query contents of the plurality of searches.  (Thakur: col. 17, lines 4-24; Thakur teaches converting the search queries into a plurality of training sets that comprise vectors and using this search query classification to process new queries into categories using machine learning.  Col. 8, lines 60-67 to col. 9, lines 1-16 further teach using the Word2Vec models which may be implemented by neural networks to reconstruct the linguistic context of words.)

O’Clair is analogous prior at to the present invention since O’Clair is reasonably pertinent to the problem faced by the inventor, i.e. mapping data with respect to search queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries using a machine learning classifier, and presenting the resulting number of queries to the user as taught in Mehta in view of Thakur with the categories including architecture/engineering, art, business, construction, education, finance, food, healthcare, leisure/hospitality, manufacturing, retail, science, technology, and transportation as taught in Thiesson.  Mehta in view of Thakur already teaches categorizing queries using machine learning classfiers.  However, Mehta in view of Thakur does not explicitly teach the categories including architecture/engineering, art, business, construction, education, finance, food, healthcare, leisure/hospitality, manufacturing, retail, science, technology, and transportation.  Lawton provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Thakur to include teachings of Lawton because such a combination would allow categorization into a wider variety of categories.



Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Thakur in view of Cheng (US 10,409,866 B1) hereinafter known as Cheng

Regarding claim 22, Mehta in view of Thakur further teaches the method of claim 8 (as cited above).

Cheng further teaches:
wherein the topic of analysis is job searching.  (Cheng: Figs. 2-3 and col. 5, lines 35-51; Cheng teaches job queries entered by users which are then converted to a normalized occupation.)

Cheng is analogous prior at to the present invention since Cheng is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user with further representing the queries as multidimensional vectors and classifying the vectors into categories using a machine learning classifier as taught in Mehta in view of Thakur with the search queries comprising job search and the categories comprising job categories as taught in Cheng.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Thakur does not explicitly teach the topic of analysis being job searching.  Cheng provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Thakur to include teachings of Cheng because such a combination would allow the mapping of multiple different job search queries to occupations, as suggested by Cheng: col. 2, lines 10-23.



claim 23, Mehta in view of Thakur in view of Cheng further teaches the method of claim 22 (as cited above).

Cheng further teaches:
wherein the keyword is job, jobs, employment, career, or careers.  (Cheng: Figs. 2-3 and col. 5, lines 35-51; Cheng teaches job queries entered by users which are then converted to a normalized occupation.)


Conclusion                                                                                                                                           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145